TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00245-CR



                                    Luis Manuel Pena, Appellant

                                                   v.

                                    The State of Texas, Appellee


            FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
             NO. CR-99-0524, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Luis Manuel Pena perfected an appeal from his conviction for possession of marihuana.

See Tex. R. App. P. 25.2. The clerk=s fee has not been paid and the clerk=s record has not been filed. See

Tex. R. App. P. 35.3(a). After being notified that the appeal would be dismissed if the clerk=s record was

not paid for, appellant=s attorney informed the Court that appellant does not intend to pursue the appeal.

The appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed

Filed: May 30, 2003

Do Not Publish